DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 06/28/2022.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 2, 4, 8, 9, 11, 15, and 18 have been amended.  No new matter appears to have been entered.
The amendment to claims 1, 8, and 15 is sufficient to overcome the corresponding 35 USC 112 rejection.  The 35 USC 112 rejection has been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,909,817 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-20 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“(a) player input program code executable by the at least one processor to receive a game play input entered through a player input system of a gaming machine to initiate a play in a reel-type wagering game in which at least a first symbol location in a matrix of symbol locations is populated using a first reel strip of a first mechanical or video-generated reel, the first reel strip including a number of stop positions comprising a total number of stop positions from which the at least first symbol location is populated, each stop position containing a respective game symbol available for populating the at least first symbol location; (b) weighting selection program code executable by the at least one processor to randomly select a game symbol weighting set from a number of game symbol weighting sets stored in a data storage device, the random selection of the game symbol weighting set being performed under control of a system of one or more processing devices, wherein, (i) each game symbol weighting set included in the number of game symbol weighting sets correlates a respective probability with each stop position included on the first reel strip, the respective probability correlated to a respective stop position included on the first reel strip defining a probability for landing at the respective stop position included on the first reel strip for an activation of the first mechanical or video-generated reel, (ii) the number of game symbol weighting sets includes a first game symbol weighting set associated with a first target symbol included in a universe of game symbols contained on the first reel strip and available for populating the at least first symbol location, (iii) the probability defined by the first game symbol weighting set for landing on the stop position containing the first target symbol is relatively higher than the probability defined by at least one other game symbol weighting set included in the number of game symbol weighting sets for landing on the stop position containing the first target symbol; and (c) game program code executable by the at least one processor to (i) apply the selected game symbol weighting set to randomly select a landing stop position for the activation of the first mechanical or video-generated reel from among all of the number of stop positions included on the first reel strip” (substantially encompassed by independent claims 1, 8, and 15).
Claims 1-20 are allowed for the reasons stated above.  Additionally, claims 1-20 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 06/28/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715